COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER WITHDRAWING MEDIATION ORDER

Appellate case name:     Jether Christian and Derek George v. Oceanwide America, Inc., et al.

Appellate case number:   01-19-00557-CV

Trial court case number: CV-0074184

Trial court:             County Court at Law No. 1 of Galveston County

       Appellees, Oceanwide America, Inc. and Gabriella USA, LLC, have filed an objection to
this Court’s September 10, 2019 Order of Referral to Mediation. The Court’s Order of Referral to
Mediation is hereby withdrawn.
       It is so ORDERED.

Judge’s signature: ____/s/ Sarah B. Landau____
                                 Acting individually


Date: ___September 24, 2019___